Title: From Thomas Jefferson to Tarlton Saunders, 3 January 1821
From: Jefferson, Thomas
To: Saunders, Tarlton


Sir
Monticello
Jan. 3. 21.
As soon after my return home as other business would permit, I took up the papers which you put into my hands with a view to compare them with those I possessed here.I found that they were in a different form, and not being myself familiar with accounts I could  not readily accomodate them to my comprehension, altho’ undoubtedly quite regular in their form. they appeared to me to re-open the old accounts, & go far beyond the date of the settlement between mr Lyle and myself. this was on the  4th of Mar. 1790. when we settled the balance due from me to Kippen & co. and Henderson & co. at 1402 £11 s 2 d sterling, for which I gave 6. bonds payable successively with English interest, from Apr. 19. 1783. besides these there was a bond of mine to R. Harvie. and co. assigned to Kippen or Henderson & co. (partners of Harvie) on which, after proper credits 132 £ 12 s sterl. was agreed to be due.about 2. years after, to wit in 1792. mr. Lyle sent me an account of my mother’s amounting to  £94. 17. 1 ½ which I agreed to take on myself, and gave a bond for it accordingly July 30. 1792. payable after the others, with interest from Sep. 1. 1771. (deducting the 8. years pastI proceeded on the discharge of these bonds, and in May. 1808. I recieved from mr Lyle a statement of the application of the payments down to that of 1000. D. July 1.1806. which overpaid the 5th bond by £217–7–8. which balance he carried to the credit of the 6th bond, leaving due on thatPrincipal£402.11s.2d.Interest240.183do from July. 1. 1806. until paidWith respect to the bond to Harvie & co. mr. Lyle in 1811. became very anxious to have it paid in preference to the others; because he observed that some other accounts could not be closed until that payment was made. subsequent to his statement of  July 1. 1806 to wit 1808. Nov. 23. I had made a payment of 500. D. without saying on account of which bond, and  July 6. 1811. I paid 1000. D particularly on account of this bond. applying both of these payments to Harvie’s bond, the last overpaid it 18 £ 6 s 6 s which sum may be carried to the interest of the 6th bond.My mother’s debt being the last to be paid, the payments have not reached it as yet.It appears then that my bonds No 1. to 5. inclusive, and the one to Harvie are discharged, and should be returned to me; and that on the two others, to wit, No 6. and mrs. Jefferson’s debt I shall still owe as follows.No. 6. Principal£402–11–2Interest due and unpaid to July 1. 06. £248–18–31811. July 6. overpaidon Harvie’s bond18–6–6230–14–9Interest on £402–11–2 from July 1.06 until paid—Returning me therefore the six other bonds, and retaining these two, the state of the debt stands as clear as any thing can make it.It remains therefore to speak of payment. I am sure you are sensible that during the present convulsionary crisis (wheat @ 2/6 here) no farmer can make his plantation expences, nor consequently have a dollar of disposable surplus. how long this state of things may continue we cannot foresee; and therefore a promise now to make payment at a fixed epoch could convey no certainty, and might only produce on both sides the pain of disappointment. in the mean time I hold property in readiness for sale. but until produce rises there can be no purchasers. I think you mentioned to me in conversation that the youngest of mr Lyle’s legatees or distributees, would not be of age until 7. years hence: and it occurred to me at the time that possibly a full payment within that term might answer for the youngest legatee or distributee. not that I would ask that term absolutely; but only to give time for the restoration of prices to their future level, whatever that is to be. when that shall take place, I shall not delay one moment making a sale and payment of this debt: whereas to sell now would certainly double the debt. in the mean time I speak from a consciousness that the money would not be at interest in safer hands than mine, or bottomed on a clearer or more abundant mass of property. on this subject I shall be happy to hear from you, to relieve me from inquietude.John Bolling’s bond for 52–19s–8d with interest from 1793. Dec. 1 was assigned to mr Lyle I think about 1792, to whom his estate owed a considerable debt of his own. by a letter of Mar. 23. 1811 mr Lyle informed me he should be obliged to bring suit; and my memory decieves me exceedingly if he did not get a judgment and if there was not a sale of negroes under execution, to satisfy it. in which belief I am strengthened by mr Lyle’s silence from that Time, and his never having returned the bond to me that I might take measures myself for it’s recovery. the estate I know was solvent. but as that subject is under your investigation, the application of this credit will await it’s result. in the mean time I tender you the assurance of esteem and respect.£sd1783. Apr. 19.Harvie’s bond Principal132.12.0.1808. Nov. 23.Int. to this date 25y. 7m 4d169.3.6.By order on Gibson at301.15.6.this date112.10.0.1811. July 6.Int. on £132.12 to189.5.6this date 2y. 7m. 13d17.8.206.13.6.By order on Gibson 1000.D.225.0.0.Overpaid of this bond and to becredited to No. b.18.6.6.Th: Jefferson